Citation Nr: 0307547	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to service-connected postoperative fracture of 
the left medial malleolus, dome of talus and left distal 
fibula with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to December 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In that determination, the RO denied the veteran's 
claim for service connection for a right knee disorder as 
secondary to service-connected postoperative fracture of the 
left medial malleolus, dome of talus and left distal fibular 
with traumatic arthritis, and a claim for an increased rating 
for postoperative left medial malleolus, dome of talus and 
left distal fibular with traumatic arthritis, rated as 20 
percent disabling.  

In December 2000, the Board granted the increased rating 
claim, and remanded the claim for service connection to the 
RO for further development.  This matter has been returned to 
the Board for appellate review.  

A review of the medical evidence in this case raises the 
possibility of a left knee disability related to the 
veteran's service-connected left ankle disability.  No claim 
has been made nor developed for service connection for a left 
knee disability on any basis.  This information is pointed 
out here for the veteran and his representative's benefit.  


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
fracture of the left medial malleoulus, dome of talus, and 
left distal fibula with traumatic arthritis.  

2.  The medical evidence does not establish that the right 
knee disorder was caused or aggravated by the service-
connected postoperative fracture of the left medial 
malleolus, dome of talus, and left distal fibula with 
traumatic arthritis.  




CONCLUSION OF LAW

Service connection for a right knee disorder as secondary to 
service-connected postoperative fracture of the left medial 
malleolus, dome of talus, and left distal fibula with 
traumatic arthritis is not warranted.  38 U.S.C.A. §§  1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed a claim for service 
connection for a right knee disorder as secondary to service-
connected postoperative left medial malleoulus, dome of talus 
and left distal fibular with traumatic arthritis in April 
1997.  There is no issue as to provision of necessary form 
for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a letter dated in May 1997, VA informed the veteran of 
development that it had undertaken with respect to his claim.  
Specifically, VA indicated that it had requested a VA 
examination and treatment records from the Arkansas knee 
clinic.  With respect to the records from the Arkansas knee 
clinic, the veteran was told that ultimately it was his 
responsibility to make sure VA received those documents.  

In the December 2000 remand, the Board directed the RO to 
conduct additional development in this matter to include 
obtaining a VA opinion to determine the relationship between 
the veteran's right knee disorder and service-connected left 
ankle disability.  The RO was also instructed to make certain 
that this matter was in compliance with the requirements of 
the VCAA.  In letters dated in January and February 2002, VA 
informed the veteran of his and its duties and 
responsibilities in developing his claim in accordance with 
the VCAA.  VA indicated that it would get medical records, 
employment records, and records from Federal agencies.  In 
addition, VA indicated that it would provide the veteran a 
medical examination or obtain a medical opinion if necessary.  
VA also informed the veteran that it had requested his 
inpatient and outpatient treatment reports from the Little 
Rock/North Little Rock VA Medical Center.  As to the 
veteran's responsibilities, he veteran was told that he could 
also assist by informing VA of any additional information or 
evidence that he might be helpful to his claim.  

In a statement in support of claim dated in February 2002, 
the veteran indicated that he had received all of treatment 
at the VA medical center in Little Rock.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim and of the 
respective responsibilities of the veteran and VA in 
obtaining evidence.  38 U.S.C.A. § 5103(a); Quartuccio, 16 
Vet. App. at 187.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has requested and obtained VA treatment records pertinent to 
the veteran's claim.  In addition, the veteran's private 
medical records have been obtained by VA and provided by the 
veteran's representative.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  
The veteran was provided VA examinations in May 2000 and 
August 2002.  The examination reports contained adequate 
clinical findings and opinions pertinent to the claim at 
issue.

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

II.  Service Connection

In February 1981, the RO granted service connection for 
residuals for fracture of the left medial malleolus, talus, 
and distal fibula with traumatic arthritis.  A 20 percent 
disability evaluation was assigned.  

VA outpatient treatment records and examination reports dated 
from 1981 through 1995 show that the veteran was seen and 
treated for symptoms involving the left ankle.  There was no 
complaint involving the right knee.  The report of an October 
1995 examination revealed that the left ankle disability was 
manifested by fusiform deformity, mild pain on palpitation, 
with some limitation of motion.  There was no evidence of 
laxity.  The diagnosis was residuals of fracture of the left 
ankle with traumatic arthritis, postoperative status open 
reduction.  

The veteran was first shown to have a right knee disability 
in 1997.  Private treatment records of James S. Mulhollan, 
M.D. reflect that the veteran was seen in April 1997 for an 
evaluation of his knee.  The veteran complained of pain and 
swelling.  The veteran reported that he hurt his knee about a 
month prior to the evaluation when he squatted to warm up 
prior to running.  Dr. Mulhollan noted that the veteran had 
surprisingly little joint space, which he felt may simply be 
an individual variation, but it may be early degenerative 
disease.  Dr. Mulhollan felt that the disorder was a medial 
meniscus tear.  In May 1997, Dr. Mulhollan performed a 
diagnostic arthroscopy and removed tears of both the medal 
and lateral menisci.  The operative report reflects that the 
veteran had reported symptoms affecting the right knee for a 
period of one month from non-traumatic causes.  In a 
statement dated in December 1998, Dr. Mulhollan indicated 
that the veteran had advised him of having a service-
connected injury to the left ankle.  Dr. Mulhollan noted that 
in the veteran's mind the problems associated with the left 
ankle disability transferred the burden of activity to the 
right lower extremity.  The doctor indicated that this may be 
significant since the veteran is only 43 and already has that 
much knee pathology.  

The veteran was examined by VA in June 1997, one month after 
the surgery to his right knee.  The veteran indicated that 
his left ankle made recovery from the recent operation 
difficult.  Examination of the right knee showed a range of 
motion of 0 to 115 degrees as compared to 0 to 130 degrees on 
the left.  X-ray examination for the joint revealed early 
spur formation of the superior and inferior aspect of the 
patella edges in the lateral projection and anterior-
posterior (AP) projection, rotated slightly.  An irregularity 
was noted close to the anterior tibial spine and it was 
difficult to establish whether there is narrowing of the 
joint or not.  

In April 1999, the veteran underwent a VA examination for the 
service-connected left ankle disability.  The examiner found 
that the veteran had pain on extreme motion of the left ankle 
and instability.  The prognosis of the left ankle was poor 
and that the degenerative process would relentlessly advance.  
The diagnosis was traumatic degenerative arthritis of the 
left ankle joint and loss of range of motion due to the 
above.  There were no complaints with respect to the right 
knee or clinical findings suggesting right knee pathology 
caused by the left ankle.  

In May 2000, the veteran underwent a VA examination for the 
purpose of determining the etiology of his right knee 
disorder.  At that examination, the veteran reported 
increased left ankle pain and disability.  The veteran 
reported that the right knee felt "okay."  On examination, 
the right knee showed no effusion.  The examiner observed 
punctuate scars that were barely visible.  There was some 
limitation of motion with crepitation within the joint, some 
of which was retropatellar.  There was no derangement and 
collateral and cruciate ligaments were stable.  There was 
forward gliding on anterior drawers on the right.  An 
examination of the left ankle revealed that the veteran 
walked with only minimal alteration of the gait pattern with 
some discomfort. There was limitation of motion of the left 
ankle.  The diagnosis included traumatic arthritis of the 
left ankle with periatricular fibrosis and bony blocks, and 
remote surgery of the right knee with removal of tears, 
medial and lateral menisci.  The examiner concluded that he 
was unable to establish a causal relationship between the 
veteran's left ankle injury and the right knee.  The examiner 
added that veteran's medical history indicates that there was 
no joint difficulty until the episode of squatting while at 
work which produced immediate pain and effusion to the right 
knee.  This suggested an acute injury or mechanical situation 
that arose abruptly.  The examiner stated that he was unable 
to account for the defects of the right knee purely on the 
basis of the left ankle since the veteran was developing left 
knee symptoms.  

In January 2002, the Board increased the disability 
evaluation of the veteran's service-connected left ankle 
disability to 30 percent based on findings of marked 
limitation of motion, pain on motion, and functional loss due 
to pain on motion.  

In August 2002, a VA examination was conducted for the 
purpose of determining the etiology of the veteran's right 
knee disability.  The examiner reviewed the veteran's claims 
file.  The examiner indicated that since he examined the 
veteran in May 2000, the veteran complained of continued 
symptoms of the right and left knee.  At the conclusion of an 
examination of the right knee, the examiner made the 
following diagnoses as to the right knee condition:  

A.	Remote surgery with removal of tears medial and 
lateral meniscus, and 
B.	Cartilaginous defect medial and lateral femoral 
condyle, by operative report [and] 
correspondence dated 12/10/98.  

The examiner further stated:

In my opinion, the etiology of the current right 
knee disorder is that as expressed in the patients 
(sic) record, namely the patient had tears of the 
medial and lateral meniscus with articular surface 
defects on the medial femoral condyle as well as to 
the lateral femoral condyle.  In my opinion, this 
patient had a degenerative process occurring in both 
the medial and lateral menisci, which after an 
incident of trauma required arthroscopy and surgical 
correction.  These findings in my opinion represent 
the sequence of a degenerative process with the 
addition of a traumatic factor.  

On this basis, in my opinion, it is unlikely that a 
current right knee disorder is related directly to 
the service or any incident therein.  The patient 
has had an increase in symptoms in both knees and 
the left ankle.  These have chronically worsened.  
These findings are progressive with threat of a 
decreasing function of these joints over time.  In 
my opinion, the patients (sic) increase that might 
have been caused by the left ankle is not 
measurable.  

In the examination of 1977 (sic), it is noted that 
this patient was still in a recovery period from his 
surgical procedure. (estimated at approximately four 
weeks)  It is logical to assume that a patient with 
a symptomatic left ankle and recovering procedure on 
the right knee would have a slower recovery period 
that if he had not had a condition in the left 
ankle.  In this sense, the undersigned felt that the 
recovery from surgery was impaired.  In my opinion, 
permanent aggravation was not shown.  

Another VA examination in August 2002 was provided for the 
veteran's left ankle.  The report of that examination showed 
that the veteran had symptoms associated with severe 
degenerative joint disease of the left ankle.  The examiner 
indicated that the severity of the left ankle disorder was 
causing strain to the left knee.  

Analysis

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In determining a claim for service connection, the Board must 
assess the probative weight of the evidence in rendering a 
decision including the analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1. Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this matter, the veteran asserts that he developed a right 
knee disorder as a result of his service-connected left ankle 
disability.  

As the evidence establishes that the veteran is service-
connected for a left ankle disability and that he has a right 
knee disorder, the question is whether the veteran's right 
knee disorder developed as secondary to the veteran's 
service-connected left ankle disability.  A claim for service 
connection on a secondary basis may be granted if the 
evidence establishes that the service-connected disability 
(left ankle disability) caused the non service-connected 
disability (right knee disorder) or if the service-connected 
disability aggravated the non service-connected disorder.  

As to the issue of causation, the evidence shows that the 
veteran did not complain of right knee problems until 1997 
when he was squatting in preparation for running.  When 
treating the veteran in 1997, Dr. Mulhollan indicated that in 
the "veteran's mind" the disorder was caused by his left 
ankle disorder, and the doctor suggested that the veteran's 
right knee disorder may be caused by the service-connected 
left ankle disorder given the extent of the right knee 
disability.  The doctor's opinion has limited probative value 
in that it based, in part, on assertions of the veteran and 
speculation.  It is a basic principle of adjudication that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2002).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Bostain v. West, 11 Vet. App. 
124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim"); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

However, the Board is persuaded by the May 2000 VA examiner's 
opinion that did not associate the veteran's left ankle 
disability to the non service-connected right knee disorder.  
The examiner reported that there was no evidence of joint 
difficulty until the episode of squatting and stated that the 
incident suggested an acute injury or mechanical situation.  
The examiner indicated that he was not able to account for 
defects of the right knee purely on the basis of the left 
ankle.  This opinion has more probative value in the examiner 
reviewed the veteran's claims file and provided a decisive 
opinion.  Moreover, the Board finds that the examiner's 
opinion is consistent with the evidence.  Prior to 1997, the 
veteran had been seen by VA on numerous occasions for the 
left ankle, but he did not mention any right knee problems.  

As to the issue whether the veteran's right knee disorder was 
aggravated by the left ankle disability, the Court in Allen 
v. Brown held that service connection may be granted when a 
service-connected disability aggravates a non service-
connected disability, and that the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The Court defined aggravation as an 
increase in the disability.  Allen v. Brown, at 444, 448, 
449.  

In that connection, the only evidence that speaks to the 
issue of aggravation is the opinion of the VA examiner in 
August 2002.  The examiner recognizes that the veteran has 
had an increase in disability in the knees and the left 
ankle.  However, the examiner indicated that any increase in 
disability of the right knee that may have been caused by the 
left ankle is not measurable.  In support of his position, 
the examiner indicated that when the veteran had the 
procedure on the right knee (in 1997) that the recovery time 
of the right knee would have been slower if the veteran had a 
symptomatic left knee.  In essence, this evidence indicates 
that the veteran's service-connected left ankle disability 
did not cause an increase in disability of the non service-
connected right knee disorder.  Allen v. Brown, at 444, 448, 
449.  

Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Therefore, service connection for a right knee 
disorder by causation or aggravation due to service-connected 
postoperative left medial malleoulus, dome of talus and left 
distal fibular with traumatic arthritis is not warranted.  

The Board has considered the veteran's stated belief that his 
right knee disorder was caused by or aggravated by his 
service-connected left ankle disorder.  The record shows that 
he is not a physician and his opinion is not competent to 
provide the necessary nexus between his service-connected 
disability his right knee disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55057 (1991).  

ORDER

Service connection for a right knee disorder as secondary to 
service-connected postoperative left medial malleolus, dome 
of talus and left distal fibular with traumatic arthritis is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

